Citation Nr: 1757346	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for neuropathy of the left lower extremity, to include the left foot and shin (also claimed as residuals of frostbite).

2.  Entitlement to service connection for neuropathy of the right lower extremity, to include the right foot and shin (also claimed as residuals of frostbite).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from January 1955 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran seeks service connection for neuropathy of the left lower extremity, to include the left foot and shin (also claimed as residuals of frostbite) and neuropathy of the right lower extremity, to include the right foot and shin (also claimed as residuals of frostbite).  While stationed in Korea, the Veteran contends that he suffered from frostbite to the lower extremities and received in-service treatment for his condition.  He also asserts that his treatment was well-documented in his service treatment records (STRs).  

Review of the claims file indicates that the Veteran's STRs were lost in a fire and are now unavailable.  Only a few dental records and the Veteran's induction and separation examination reports have been located.  Neither examination referenced an injury to due to frostbite, neuropathy, or any other health condition.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Post-service, the Veteran has complained of chronic symptoms including numbness, tingling, pain, and difficulty walking or maintaining his balance due to lack of sensation in his lower extremities.  Review of private treatment records shows ongoing treatment for peripheral nerve conditions.  The Veteran contends that his condition has worsened since service.

A private physician's opinion, dated September 2013, indicated that the Veteran's neuropathy of the lower extremities causes numbness, tingling, and affects his ability to stand, walk, and maintain his balance.  The opinion suggests that the condition is secondary to an old frostbite injury.  An oral medication, Gabapentin, was prescribed to treat his symptoms.  The Veteran's neuropathy was deemed partially disabling.

On three separate occasions, private physicians prepared Disability Benefits Questionnaires (DBQs) attesting to the Veteran's symptoms related to neuropathy of the lower extremities.

In January 2015, a private DBQ described the Veteran's current symptoms as moderate to severe pain of the lower extremities with evidence of paresthesia, numbness, and weakened muscle strength.  Deep tendon reflexes were noted as hypoactive.  The Veteran was described as unsteady on his feet with an abnormal gait.  Due to the Veteran's difficulty walking and standing, the examiner opined that his condition would preclude work which required either activity.

In a separate evaluation, dated August 2015, a private physician referenced a diagnosis of toxic peripheral neuropathy and lumbosacral radiculopathy.  On examination, the examiner indicated that the Veteran suffered from a peripheral nerve condition of moderate severity to the right lower extremity and the impact to the left lower extremity was described as severe.  The presence of paresthesia and numbness was also noted, with no evidence of muscle atrophy.  Deep tendon reflexes were described as absent on the left side and hypoactive on the right.  Decreased sensation was noted for both the left and right lower extremities.  Regular use of a cane was required for ambulation.  EMG (electromyelograph) studies from February 2015 revealed abnormal results as to the left and right lower extremities.  

In January 1016, a private DBQ referenced the Veteran's complaints of symptoms including numbness, paresthesia, weakness, and pain.  On examination, the examiner noted peripheral nerve conditions of moderate severity to the right lower extremity and severe as to the left lower extremity.  Evidence of muscle atrophy was described as decreased muscle bulk in the lower extremity/calf.  Deep tendon reflexes were absent as to the left ankle and hypoactive as to the right.  Decreased sensation in the lower extremities was also reported. Trophic changes due to neuropathy include smooth shiny/hairless skin.  Abnormal gait was also noted.  Other Involvement includes the Veteran's sciatic nerves, external peripheral nerves, musculocutaneous nerves, anterior tibial nerves, internal popliteal nerves, posterior tibial nerves, anterior crural nerve, internal saphenous nerves, and obturator nerves.  Use of assistance devices including constant use of a can and occasional use of a walker was noted.  MRI (magnetic resonance image) results revealed conditions impacting the cervical and lumbar spine.  In light of the clinical findings, the examiner opined that it is more likely than not that the Veteran's condition was caused by or related to frostbite sustained during active service in Korea.  The opinion also notes that it is impossible to pinpoint the definitive time when the condition developed.  The Veteran was diagnosed with toxic peripheral neuropathy, lumbosacral radiculopathy, and cervical spondylosis with myelopathy.

The Board has thoroughly reviewed the evidence of record, to include the Veteran's submission of positive nexus opinions.  It also notes that the Veteran has not been afforded a VA examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.
These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c) (4) (2017). 

With respect to the third factor, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.

In this case, the Board recognizes that the claims file contains positive nexus opinions which tend to show a causal link between the Veteran's neuropathy of the lower extremities and his active service.  The Board also acknowledges lay statements of the Veteran and his former colleagues, which describe his current symptoms and their impact on his daily living, to include within the occupational setting.  Under the circumstances, a VA examination is necessary to determine the nature and etiology of the Veteran's neuropathy of the lower extremities.   Because neither a VA examination nor a nexus opinion has been provided, further development is required.

Where the record before the Board contains insufficient medical information for evaluation purposes, a remand may be required.  Littke v. Derwinski, 1 Vet. App. 90.





	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to assess the nature and etiology of his neuropathy of the left lower extremity, to include the left foot and shin (also claimed as residuals of frostbite) and neuropathy of the right lower extremity to include the right foot and shin (also claimed as residuals of frostbite).  The entire claims file, to include a complete copy of this REMAND and all evidence relevant to the examiner's review, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and all lay assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disabilities of the lower extremities.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner must specifically opine as to whether any current disability of either lower extremity is consistent with a history of frost bite or cold injury.  While the Veteran's service treatment records are not available for review, the Veteran has stated that he was treated for frost bite during his active military service.  

The physician should take into account all prior medical evidence and conclusions and specifically comment on any apparent conflicts.  Also, the examiner is invited to review and consider all lay statements of record, to include as to any progression or worsening of symptoms.  

A complete rationale must be offered for all opinions offered and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner must specifically identify why this is the case and indicate what, if any, additional evidence would allow for a more conclusive decision.

2.  After completing any required development, to include as noted above, the Veteran's claim should be re-adjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




